Citation Nr: 0517824	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus.  

2. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left shoulder disability.  

3. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right shoulder disability.  

4. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee disability.  

5. Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1997 to 
November 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO rating decision.  

The United States court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), reversing a Board decision 
which concluded that no more than a single 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  

VA seeks to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  A stay has been 
imposed at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The claim affected by the stay is the veteran's claim for an 
initial evaluation in excess of 10 percent for the service-
connected tinnitus filed prior to June 13, 2003.  
Accordingly, the Board will defer action on this matter.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected left shoulder disability is 
reported to be manifested by degenerative changes with some 
restriction of movement due to pain, but a functional 
limitation to shoulder level due to pain is not demonstrated.  

3.  The service-connected right shoulder disability is 
reported to be manifested by degenerative changes and is 
shown to be productive of a disability picture that more 
nearly approximates that of functional limitation to shoulder 
level due to pain.  

4.  The service-connected left knee patellofemoral syndrome 
is shown to be productive of pain, but a functional loss 
manifested by a restriction of flexion beyond 45 degrees or 
extension beyond 0 degrees is not demonstrated.  

5.  The service-connected right knee patellofemoral syndrome 
is shown to be productive of pain, but a functional loss 
manifested by a restriction of flexion beyond 45 degrees or 
extension beyond 0 degrees is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected left shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5299-5203, 5201 (2004).  

2.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected right shoulder 
disability are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5299-5203, 5201 (2004).  

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected left knee 
patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002), 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5099-5014, 5002 (2004).  

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected right knee 
patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002), 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5099-5014, 5002 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of an 
August 2003 Statement of the Case, an October 2003 
Supplemental Statement of the Case, and correspondence from 
VA, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes an October 2001 letter, in 
which the veteran was advised of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate his claim.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Initial evaluation in excess of 10 percent for the 
service-connected left shoulder disability

The veteran seeks an initial evaluation in excess of 10 
percent for his service-connected left shoulder injury.  He 
essentially asserts that his disability is more severe than 
is contemplated by the 10 percent rating currently assigned 
under DC 5299-5203 (2004).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 10 percent rating was originally assigned by the RO for the 
veteran's service-connected left shoulder disability under 
DCs 5299-5203.  A designation of DC 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5203 indicates that the 
disability has been rated as analogous to impairment of the 
clavicle or scapula.  See 38 C.F.R. §§ 4.20, 4.27.  

Under DC 5203, impairment of the either clavicle or scapula 
warrants a 10 percent rating with malunion or nonunion 
without loose movement, and a 20 percent rating with nonunion 
with loose movement or for dislocation.  

Other potentially applicable DCs include 5201, which provides 
a 20 percent rating for limitation of motion at the shoulder 
level.  A 30 percent rating requires limitation to midway 
between the shoulder and the side.  Normal range of motion 
for the shoulder is from 0 to 180 degrees, and normal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.  

Taking into account all of the evidence set out hereinbelow, 
the Board finds that the preponderance of the evidence is 
against an increased disability evaluation for the service-
connected left shoulder disability under 38 C.F.R. § 4.71a, 
DCs 5203 or 5201.  

Of record is a March 2002 VA examination, indicating the 
veteran's range of motion of the shoulders was that of 
forward flexion from 0 to 180 degrees, abduction from 0 to 
180 degrees, external rotation from 0 to 90 degrees, and 
internal rotation from 0 to 90 degrees.  Additionally, no 
redness, warmth, or swelling of either shoulder was noted; 
however, there was bilateral tenderness to palpation in the 
area of the joints.  The veteran was diagnosed with acromio-
clavicular degenerative joint disease of the shoulders.  

A July 2003 VA examination noted findings of slight atrophy 
of the left infraspinatus area and posterior deltoid area, 
with painful left shoulder flexion at 150 degrees, but with 
motion to 165 degrees with pain, and with painful active 
abduction at 115 degrees, but with motion to 135 degrees with 
pain.  

The veteran's left shoulder internal and external rotation 
was possible to a normal range, but began to be painful at 80 
degrees with protected movement.  Tenderness in the 
glenohumeral joint, biceps, tendon and biceps muscle origin 
area was noted from the coracord process and anterior 
glenohumeral joint on the left side.  Also noted was 
tenderness on the infraspinatus muscle area on the left 
shoulder.  

The examiner indicated that muscle strength was noted as 
normal on the left shoulder with pain on resisted abduction 
and external rotation.  Finally, left shoulder active 
abduction was reported as painful at approximately 130 
degrees but was possible to 140 degrees with pain.  

The Board finds that, under DC 5203 the veteran is not shown, 
in either the March 2002 or July 2003 VA examinations, to 
experience nonunion of the scapula or clavicle with loose 
movement.  Therefore, an increase rating for his service-
connected shoulder disability is not warranted under these 
criteria.  

Furthermore, a rating of 20 percent is not warranted under DC 
5201.  The veteran's forward flexion and abduction were 
performed to 165 and 135 degrees, respectively, at a point 
above shoulder level.  

Under the criteria set forth in DeLuca v. Brown, supra, the 
veteran does exhibit some loss of function due to pain.  
However, the Board finds that service-connected left shoulder 
condition is not shown to be productive of a functional 
limitation prohibiting movement above the level of the 
shoulder due to pain   

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected left shoulder 
disability as prescribed by the Court in Fenderson, supra.  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  


Initial evaluation in excess of 10 percent for the 
 service-connected right shoulder disability

The veteran seeks an initial evaluation in excess of 10 
percent for his service-connected right shoulder injury.  He 
essentially asserts that his disability is more severe than 
is contemplated by the 10 percent rating currently assigned 
under DC 5299-5203 (2004).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 10 percent rating was originally assigned by the RO for the 
veteran's service-connected right shoulder disability under 
DCs 5299-5203.  A designation of DC 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5203 indicates that the 
disability has been rated as analogous to impairment of the 
clavicle or scapula.  See 38 C.F.R. §§ 4.20, 4.27.  

Under DC 5203, impairment of the either clavicle or scapula 
warrants a 10 percent rating with malunion or nonunion 
without loose movement, and a 20 percent rating with nonunion 
with loose movement or for dislocation.  

Other potentially applicable DCs include 5201, which provides 
a 20 percent rating for limitation of motion at the shoulder 
level.  A 30 percent rating requires limitation to midway 
between the shoulder and the side.  Normal range of motion 
for the shoulder is from 0 to 180 degrees, and normal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.  

Taking into account all of the evidence set out herein below, 
the Board finds that the preponderance of the evidence is 
against an increased disability evaluation for the service-
connected right shoulder disability under 38 C.F.R. § 4.71a, 
DCs 5299-5203 and 5201.  

Of record is a March 2002 VA examination, indicating the 
veteran's range of motion of the shoulders was that of 
forward flexion from 0 to 180 degrees, abduction from 0 to 
180 degrees, external rotation from 0 to 90 degrees, and 
internal rotation from 0 to 90 degrees.  

Additionally, no redness, warmth, or swelling of either 
shoulder was noted; however, there was bilateral tenderness 
to palpation in the area of the joints.  The veteran was 
diagnosed with acromio-clavicular degenerative joint disease 
of the shoulders.  

The July 2003 VA examination indicates active flexion was 
painful at 135 degrees, but was possible to 155 degrees with 
pain; external rotation was possible to normal range with 
some discomfort towards the end; and internal rotation was 
possible to 60 degrees with pain towards the end.  

Further noted was tenderness in the biceps tendon area on the 
right shoulder, as well as anterior aspect of the 
glenohumeral joint area, normal muscle strength, and pain on 
resisted abduction and external rotation.  No muscle atrophy 
was indicated.  The veteran was diagnosed with chronic 
bilateral shoulder strain with pain and limitation of motion.  

A private medical report from April 2003 indicates a normal 
right shoulder with normal alignment, no fracture, and normal 
soft tissue.  However, the clinical impression notes 
questionable bursitis or rotator cuff injury.  An additional 
private medical report of the same date noted moderate, 
persistent pain in the right shoulder due to an unknown 
injury, as well as mild pain on the right side of the neck on 
moving down his arm.  The results indicated soft tissue 
tenderness, and limited range of motion on adduction, 
external rotation and extension of the right shoulder.  

An April 2003 private radiology report indicates a history of 
status post trauma with right shoulder pain and no 
significant osseous, joint space or soft tissue abnormality.  
The veteran was diagnosed with negative radiographs of the 
right shoulder.  

The Board finds that, under DC 5203, the veteran is not shown 
to experience nonunion of the scapula or clavicle with loose 
movement.  Therefore, an increased rating for his service-
connected disability is not warranted.  

Furthermore, a rating of 20 percent is not warranted under DC 
5201.  The veteran's range of motion on forward flexion was 
performed to 155 degrees, and a limitation of motion to 
shoulder level is not demonstrated.  

However, under the criteria set forth in DeLuca v. Brown, 
supra, and in consideration of the results of his most recent 
VA examination, the veteran does exhibit significant 
functional loss due to pain as reflected in the recently 
received private medical evidence.  

By on its review of the record, the Board finds that the 
service-connected right shoulder disability to more nearly 
approximate that of a functional limitation to shoulder level 
due to pain.  Hence, an increased rating to 20 percent is for 
application on this basis.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected right shoulder 
disability as prescribed by the Court in Fenderson, supra.  
However, at no time since service has the service-connected 
disability been more disabling than as now rated.  


Initial evaluation in excess of 10 percent for the service-
connected 
left knee disability and for the service-connected right knee 
disability

The veteran is seeking increased compensation for a left knee 
disorder and a right knee disorder, currently each evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5099-5014 
(2004).  He essentially asserts that his disabilities are 
more severe than are contemplated by the 10 percent rating 
currently assigned to each knee under DC 5099-5014.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran has been rated under DC 5099-5014.  Under the 
general policy in rating in the schedule, DC 5099 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the schedule, but are rated by analogy 
to similar disabilities under the schedule.  See 38 C.F.R. 
§§ 4.20, 4.27.  

The RO evaluated the veteran's patellofemoral syndrome as 
analogous to osteomalacia, and assigned a 10 percent rating 
to each knee under 38 C.F.R. § 4.71a, DC 5014 (2004).  Under 
this provision, osteomalacia is rated under limitation of 
motion codes of the affected parts.  38 C.F.R. § 4.71a, DC 
5014 (2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, a 100 percent 
rating for rheumatoid (atrophic) arthritis is warranted as an 
active process with constitutional manifestations associated 
with active joint involvement, totally incapacitating.  A 60 
percent rating is warranted for rheumatoid arthritis as an 
active process, that is less than the criteria for 100 
percent, but with weight loss and anemia productive of severe 
impairment of healthy or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  

A 40 percent rating is warranted for rheumatoid arthritis as 
an active process with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  

A 20 percent rating is warranted for rheumatoid arthritis as 
an active process when there are one or two exacerbations a 
year in a well-established diagnosis.  For chronic residuals 
of rheumatoid arthritis, such residuals as limitation of 
motion or ankylosis are to be rated under the appropriate 
diagnostic codes for the specific joints involved.  

Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Id.  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260 (2004).  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees is no 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, DC 5261 (2004).  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2004).  

Of record is a March 2002 VA medical examination report 
noting no evidence of redness, warmth, or swelling of either 
knee.  A normal range of motion was reported.  

The examiner indicated bilateral flexion from 0 to 140 
degrees, and bilateral medial and lateral joint line 
tenderness, as well as bilateral crepitus with flexion of 
both knees and no medial or lateral collateral ligament 
laxity.  The veteran's anterior and posterior cruciate 
ligaments were noted as normal.  The McMurray's test was 
negative, and he was diagnosed with bilateral patellofemoral 
syndrome.  

The July 2003 VA medical examination noted that there was 
moderate pes planus on the left knee on standing.  The 
veteran's gait showed limping, and the left knee range of 
motion was possible from 6 degrees hyperextension to 90 
degrees with pain starting at about 80 degree flexion.  

There was no swelling, increased temperature or erythema on 
the knees.  Further indicated was that the left knee had 
tenderness in the retinacular area and patellar tendon area, 
with some pain on vertical compression of the patella, and on 
the medial meniscus.  

However, the Q-angle was found to be upper normal, as was 
muscle strength.  The veteran was diagnosed with chronic 
patellofemoral syndrome on both knees with pain and range of 
motion limitation.  Additionally noted was that the veteran 
might have experienced some additional loss of range of 
motion after prolonged use of his knee due to increased pain, 
but the examiner stated he could not determine the exact 
additional loss of range of motion.  

The examiner noted that right knee motion was possible from 
10 degrees hyperextension to 110 degrees flexion, and that at 
100 degrees flexion, the knee became painful.  Also noted was 
tenderness in the retinacular area and the patellar tendon, 
pain on vertical compression of the right patella, and no 
muscle weakness on manual strength test.  

The examiner indicated that the ligaments were intact, that 
there was some pain in the medial joints on McMurray's test 
for medial meniscus, and that there was tenderness in pain on 
vertical compression of the right patella.  While the veteran 
was seated and requested to do repetitive leg lifts with a 5 
pound weight on his ankle he began to experience pain after 
several repetitions, although he was able to complete 10 
repetitions.  

The veteran was diagnosed with bilateral chronic 
patellofemoral syndrome on both knees with pain and range of 
motion limitation.  

The Board finds that the evidence does not support the 
assignment of a rating higher than 10 percent for the 
service-connected left and right knee conditions.  

The veteran in this regard is not shown to suffer from a 
functional restriction of flexion to 30 degrees or worse or 
flexion beyond 0 degrees due to pain so as to supports an 
increased rating higher than 10 percent for either knee.  The 
existence of functional loss and pain, crepitation, less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
must be considered when evaluation is based on limitation of 
motion, as it is in DC 5014.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected right and left 
knee injuries as prescribed by the Court in Fenderson, supra.  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  



ORDER

An increased rating for the service-connected left shoulder 
disability is denied.  

An increased rating of 20 percent for the service-connected 
right shoulder disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating for the service-connected left knee 
disability is denied.  

An increased rating for the service-connected right knee 
disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


